240




        OFFICE       OF THE   ATTORNEY        GENERAL    OF TEXAS
                                     AUSTIN




3r. 0.0.  1.         00x, M.D.
stw    muh            orrf00r
stateBoard ot Health
&uLortin,
       Torar




             Your repuo*t        f                        thr above rtat-
ed qoertloaha@ been r                                   lp r tma a Tt.
                                                                     hi
letter ,attaohti
               rlth 7                                     l8 r 0um8:




                                      rirltoro,among whoa
                          dlrrttiguirhe6
                           J. OamM7, Dirootor of tho Publio
                           Dootor Preston Hunt, Proddent-
                          teraal klega8k of the Texam Stat8
                          lation; Surgeon LB.           00rr07   u-
         rlrtant Ohlef of DomeatioQuarmtino, United
         States Pub110 Health Ben100 WMdqston;
         Asirleaat Surgaoa John P. H&r,   oonrultaat
         la VoneroalDlawso Control of the Unit4 State8
         Pub110 Health Serrloo:Dootor J'raaoea0. Robert,
                                                                  24.1




Dr* 0oo.w.      00x, psgo L

    Ro~loaalModloal Conoultant of the ChflRren~o
    Bureau,Row Orloaao;and maa7 other notablet.
        -we lxpoot thlo to,bo the brat program
    that her odor bson hold bf the Tcrao Ststo Publlo
    Health Assoolatloo, and wo ~111 be aost harp7
    to too 70~ ia lttondanoo.
           *I;indost   personal   regarda.“


                                  "9ln0.r.17yours



           Wo art iaformodtha,tfour lnqul~          ztforo   to
paragraph 4 on page 150 of &B. 487, Aotc of the Tortf-
wlrth Loglolaturo,wP1:lOhroad@ M followat
         310 dopartmeat or bureau lnoludadIn thlr
    AOt ohall use an7 Or the funds approprlrted to
    8uah departmoator bureau,tither dlrootlyor
    iadlrootly, r0r tho purposeof t010ph0oin&
    toloqaphlng or dlotrlbutlngolthorb7 haad or
    t&rot@ the malla, an7 lltoraturo,propaganda
    Zottorl,or bullotino,or any other mnttor i&t-
    ed or wrlttoa,or to moko any radio rpoooh or
    opooohor,whether tranroribodor not or an7
    other rpeooh or opooohorunder an7 okmstanaoo
    whloh hat the oiroot ot publiolslngor dlroot-
    lag attentionto or tendingto pu~lioizoor 610
    mot attentionto any indideucrS,     oftloial or
    omplo7ooof euoh dopartznsat  or bureau, or ot on7
    other dopsrtmat or bureau.     It 10 further     Fro-
    *id04 that no departneator bureau ohall main-
    taln any publloltgdopertat-nt   or hart la its
    lmplo7 or under Its dlrsotloaan7 omplo7oo or
    other peroon w:30has the title or who purornu
    the dutlro or functlonoor a publio role$og
    agant publlolt7aesat or press agent.
    proviiod, however  , that nono ot the88 rtidri@-
    tlon8 ohall aTpi in thr ovoat it booomoo no-
                                                               242



Dr. Goo.u. 001, pqo    II


    ooaoar7, in the oplnlon oi tho head of the do-
    pertmoat or bureau, a8 a propor tunotlon of the
    dopartaontor bureau, or la the interest of the
    generalpublio,for 8uoh doputmoat or burom,
    through6ny of its lthorlsod agontr, to isrut
   an7 rtatemoat8 or lmpmt     say information by tho
   usual mothodr, and in 80 doing, raid rtatamont8
   shall b8 isrum     or information imparted in the
   naao or auoh department or bureau and shall be
   l8auod under    or hart lttaohod thereto the name
   or the orrioial    or agent authorized to lrruo
   the aims, but lh4ll not othorwlooiaoludothe
   name of any lndltldual, offloial o r lmplo7oo of
   ouoh department or bureau or OS an7 other do-
   partmeat or bureau."
         You art ro8pootfull7 adrlood that It 18 the
oplnlonof thl8 department that tho above quoted rootlon
of 5.B. 487, hots of the Potty-sixth Le&rlaturo, or ln7
othor ototuto8 OS this state, do not prohlblb 7our do-
partment rrom rending tho abort quoted propo8od letter
to the Clt7 Health Ofrloorr, Oount7 Health Offioor8 and
other person8 lnteroatod in ylubliahealth, inviting thaP
to attend the S.oronteonthAnnual k5ootln&of the Texar
State Pub110 HocrlthAasooiatlon.~
         Trusting that the iorogolng full7 anawor8      7our
inquiry, wa romaln
                                 Your. very tru17
                               A'ITORWEY GEOBRU    OF TkXAQ



                                          Ardoll wllliem8
AWrob                                             Aauirtant




 ATTORNEY GENERAL OF TEXAS